BRETT, P. J.
Plaintiff in error Leon D. Stout, defendant below, was charged in the district court of Tulsa county, Oklahoma, with the commission of the crime of unlawfully, wilfully, lewdly and feloniously exposing his person and private parts at a certain public place described in said information as being in the city of Tulsa, Tulsa county, Oklahoma, to a certain named young lady. The offense was alleged to have occurred on April 10, 1951. The defendant was tried by a jury, convicted and his punishment fixed at a term of 2 years in the penitentiary ; judgment and sentence was entered accordingly, from which this appeal has been perfected.
The appeal in this case was lodged herein on January 7, 1952. The ease was docketed on April 9, 1952, for oral argument on May 28, 1952. No briefs were filed and no one appeared on said date for oral argument, and the case was submitted for disposition on the record. When such appears to be the condition of the record in a case pending herein, this court will examine the record for jurisdictional errors, examine the pleadings, the instructions and objections and exceptions thereto, the judgment and sentence, and if no prejudicial error appears will affirm the judgment and sentence. Bell v. State, 85 Okla. Cr. 150, 186 P. 2d 344; Ford v. State, 90 Okla. Cr. 387, 214 P. 2d 462.
In addition to checking the foregoing, because of the nature of the case and the fact that such charges are so easily made and so difficult to defend against, we have examined the evidence. The evidence is clearly sufficient to sustain the verdict of the jury and the charge as laid in the information. For all the above and foregoing reasons and under the rules of this court, the judgment and sentence is accordingly affirmed.
JONES and POWELL, JJ„ concur.